ROBERTS, Justice
(dissenting).
In my opinion the court does have jurisdiction. The basic defense was one of es-toppel and the decision of the trial court, in disposing of the case by summary judgment without a trial of issues, was error. “One who invokes the doctrine of estoppel must show that he has been misled by the conduct of the other party.” Singletary v. Mann, 157 Fla. 37, 24 So.2d 718, 166 A.L.R. 904. Investment in the property was made with red flags flying all around, and I fail to find any evidence or indication that the investors were misled or deceived. I would quash the decision here under review with directions that it reverse the summary judgment entered by the trial court and allow the cause to proceed to a trial of the issues involved. For these reasons, I respectfully dissent.
ERVIN, J., concurs.